Title: From Thomas Jefferson to James Brown, [13 November 1791]
From: Jefferson, Thomas
To: Brown, James



Dear Sir
Philadelp[hia 13 Nov. 1791]

I have duly recieved your [… ] with the extracts of Mr. Short’s letter[s] [. . . .] might be advantageous to transfer his pap[er] […] impossible to ask the opinion of a perso[n] [. . . .] However, after having consulted with thos[e] […] made up an opinion on the subject. Th[…] [advan]tageous to have been an original subscriber to […] the commerce in that stock has now brought […] real value, if they rightly conjecture the future […] which it’s paper may have. If the circulation sho[uld] […] will be gain; if less, there will be loss; and I confess I […] so possible, that I rather believe bank stock will [. . . .] I observe too that Mr. Short’s idea was to subscribe at […] price, and that he was not disposed to purchase at an […] price. This therefore makes me the rather conclude […] would not be adviseable to do it. I am with great esteem Dear Sir your most obedt. humble servt

Th: Jefferson

